 

Case 2:19-cr-O0008-NR Document 100 Filed 01/15/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA
Criminal Case No. 19-8

vs

RICHARD WOOD

WAIVER OF DETENTION HEARING

I understand that I have the right to a detention hearing in connection with the federal
charges that have been brought against me.

I hereby waive my right to a detention hearing at this time reserving the right to request a
detention hearing if and when the issue becomes relevant.

A

SIGNATURE OF DEFENDANT

DATE: 1/14/2019 Aose~ J xy

 

COUNSEL FOR DEFENDANT

ORDER OF DETENTION
AND NOW, this 14th day of January, 2019,

IT IS HEREBY ORDERED that the government’s request for detention is GRANTED
pending further consideration if and when the issue of bail becomes relevant.

 

Robert C. Mitchell
United States Magistrate Judge

 
